UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CAROL C. KIGER, individually;
CAROL C. KIGER, Executrix of the
Estate of Brian F. Kiger,
Plaintiffs-Appellants,

v.

THE CINCINNATI INSURANCE COMPANY;
JOHN DOE,
                                       No. 96-1313
Defendants-Appellees,
and

GENERAL MOTORS CORPORATION, a
Delaware corporation doing
business in the State of West
Virginia,
Defendant.
Appeal from the United States District Court
for the Northern District of West Virginia, at Wheeling.
Frederick P. Stamp, Chief District Judge.
(CA-93-83-5)
Argued: January 28, 1997

Decided: March 31, 1997

Before WILKINSON, Chief Judge, MICHAEL, Circuit Judge, and
HILTON, United States District Judge for the Eastern District of
Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Scott Steven Blass, BORDAS, BORDAS & JIVIDEN,
Wheeling, West Virginia, for Appellants. Dara A. DeCourcy, ZIM-
MER KUNZ, P.C., Pittsburgh, Pennsylvania, for Appellees. ON
BRIEF: James B. Stoneking, James G. Bordas, Jr., BORDAS, BOR-
DAS & JIVIDEN, Wheeling, West Virginia, for Appellants. George
N. Stewart, ZIMMER KUNZ, P.C., Pittsburgh, Pennsylvania, for
Appellees.
_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
_________________________________________________________________

OPINION

PER CURIAM:

Carol Kiger (Kiger) sued Cincinnati Insurance Company and an
unknown motorist for uninsured motorist coverage under West Vir-
ginia Code § 33-6-31. Kiger appeals from district court orders
grant-
ing the defendants' motion to dismiss. We affirm.
I.

Kiger's husband, Brian Kiger (Mr. Kiger), died in an automobile
accident on June 20, 1991, at 2:45 a.m. on Interstate 70 near Whee-
ling, West Virginia. Mr. Kiger was driving east in the far left
lane of
three lanes. His car drifted off to the left onto the center
median, then
returned onto the highway and rolled over several times, crossing
the
eastbound lanes and coming to rest against the guardrail. Witnesses
told police a second car, which was traveling in the center lane,
left
the scene. The police treated the accident as a"single vehicle
acci-
dent."

In 1993 Kiger sued General Motors Corporation for product liabil-
ity, claiming that a product defect in the axle shaft caused Mr.
Kiger

                                 2
to lose control of the company car (a 1991 Oldsmobile Bravada) he
was driving. In subsequent depositions, witnesses to the accident
said
that the second car may have run Mr. Kiger's car off the road. In
Sep-
tember 1994 Kiger amended her complaint to include as defendants
the unknown driver of the second car (John Doe) and Mr. Kiger's
insurance company, Cincinnati Insurance Company (Cincinnati).
Kiger claimed that John Doe negligently caused the accident and
that
Cincinnati was liable to her under her husband's policy for
uninsured
motorist coverage. Kiger ultimately settled her claim with General
Motors.
West Virginia Code § 33-6-31 provides for uninsured and underin-
sured motorist coverage. Motor vehicle insurance policies in West
Virginia must contain a provision "undertaking to pay the insured
all
sums which he shall be entitled to recover as damages from the
owner
or operator of an uninsured motor vehicle . . . ." See W. Va. Code
§ 33-6-31(b). Section 33-6-31 also provides that a "motor vehicle
shall be deemed to be uninsured if the owner or operator thereof be
unknown . . . ." See id. § 33-6-31(c). In accordance with the
statute
Mr. Kiger's policy provided: "[w]e will pay all sums the `insured'
is
legally entitled to recover as compensatory damages from the owner
or driver of an `uninsured' or `underinsured motor vehicle.'" The
pol-
icy also provided: "`[u]ninsured motor vehicle' means a land motor
vehicle or trailer . . . [w]hich is a hit-and-run vehicle and
neither the
driver nor owner is identifiable."
In her amended complaint Kiger contends that under Mr. Kiger's
policy Cincinnati must pay all sums she is entitled to recover as
com-
pensatory damages from John Doe. Cincinnati filed a motion to dis-
miss in its own right and on behalf of John Doe. In its motion
Cincinnati first argued that Kiger cannot sue Cincinnati directly
until
she obtains a judgment against John Doe. The district court agreed
and dismissed the action as to Cincinnati. Cincinnati next argued
that
the two-year statute of limitations for personal injury actions
barred
the action against John Doe. Kiger argued in response that the
action
was a contract dispute with Cincinnati and that the ten-year
statute of
limitations for contract actions applied. The district court held
that the
John Doe action was a personal injury action and dismissed the
case.
We affirm.

                              3
II.

A.

The district court properly relied on Davis v. Robertson, 332
S.E.2d
819, 826 (W. Va. 1985), to dismiss the direct action against
Cincin-
nati. In Davis the West Virginia Supreme Court held that the West
Virginia uninsured motorist coverage statute "does not authorize a
direct action against the insurance company providing uninsured
motorist coverage until a judgment has been obtained against the
uninsured motorist." Id. The Davis court reasoned that the John
Doe
provisions of the statute, which allow the plaintiff to proceed
against
a fictional person, would be unnecessary if the insured could
directly
sue the insurer.
Postlethwait v. Boston Old Colony Ins. Co. , 432 S.E.2d 802, 807
(W. Va. 1993), created a narrow exception to the Davis rule against
direct actions. In Postlethwait the tortfeasor was known but was
underinsured. The plaintiffs settled with the tortfeasor's
insurance
company for the full amount of the tortfeasor's liability coverage,
and
the plaintiffs' insurance company waived its subrogation rights
against the tortfeasor. The plaintiffs then sued their own
insurance
company directly for underinsured motorist coverage. The
Postlethwait court held that (1) if the plaintiff has settled with
the tort-
feasor's liability carrier for the full amount of the policy and
(2) if the
plaintiff's insurance company has waived its right of subrogation
against the tortfeasor, then the plaintiff may bring a direct
first-party
action against its own insurance company. The court reasoned that
the
purpose of the Davis rule was to consolidate the liability action
against the tortfeasor and the coverage action against the
plaintiff's
insurance company into one judicial proceeding. In Postlethwait the
settlement had already determined the tortfeasor's liability to the
plaintiff. And the plaintiff's insurance company had waived its
right
to subrogation, which eliminated the possibility of a subsequent
trial
against the tortfeasor. Coverage was the only remaining issue, and
"to
require the Postlethwaits to take the additional step of getting a
judg-
ment against the tortfeasor flies in the face of concepts of
judicial
economy." Postlethwait, 432 S.E.2d at 806.

                             4
The Postlethwait exception does not apply to this case. Judicial
economy dictated the Postlethwait exception: if the plaintiff
settles
with the tortfeasor and the plaintiff's insurance company waives
its
subrogation rights, then there is no reason to require the
plaintiff to
obtain a judgment against the tortfeasor. In this case, however,
Kiger
has not established the liability of the tortfeasor. Nor has
Cincinnati
waived its subrogation rights. So if Kiger sues Cincinnati directly
and
wins, Cincinnati could then sue John Doe (if he was found) in a
sepa-
rate judicial proceeding. Section 33-6-31 contemplates a direct
action
against the tortfeasor only, unless a judicial economy exception
applies. No such exception applies to this case. We therefore agree
with the district court that Kiger may not maintain a direct action
against Cincinnati.*

B.

The district court also properly dismissed the action against John
Doe, reasoning that the two-year statute of limitations for
personal
injury actions applied. See W. Va. Code§ 55-2-12(b). The accident
occurred on June 20, 1991. Kiger moved to amend her complaint to
sue John Doe on September 28, 1994, more than two years after the
date of the accident. The district court held that personal injury
liabil-
ity is the issue in the John Doe action and therefore the two-year
limit
applies. We agree. West Virginia law treats John Doe actions for
uninsured motorist coverage as tort actions. See Perkins v. Doe,
350
S.E.2d 711, 713 (W. Va. 1986) ("The `John Doe' suit initiated by
the
Perkins is an action in tort.").

Kiger argues that a John Doe suit for uninsured motorist coverage
is a contract action subject to a ten-year limit. The first case
she relies
on is Lee v. Saliga, 373 S.E.2d 345, 349 (W. Va. 1988). West Vir-
_________________________________________________________________
*Kiger also argues that she can bring a direct action because she
meets
the only precondition to suit against Cincinnati--"full compliance"
with
the terms and conditions of the policy. But the policy limits
uninsured
motorist claims to the amount which the insured is"legally entitled
to
recover." Until Kiger obtains a judgment against John Doe, she is
not
"legally entitled" to recover. See Davis , 332 S.E.2d at 826.
Therefore, she
has not met a condition that the policy requires before she can sue
Cin-
cinnati for coverage.

                                 5
ginia law requires that in uninsured motorist cases the uninsured
vehi-
cle must make physical contact with the insured vehicle. In Lee the
court considered whether physical contact was a condition precedent
to coverage when the accident occurred in West Virginia but the
insured's policy was issued in Pennsylvania. The court found that
the
question was a dispute over policy coverage between the insured and
the insurer rather than a dispute over liability. As such, it was
a con-
tract question for purposes of conflicts-of-law analysis. Id. The
result
was that Pennsylvania law applied, and there was no physical
contact
requirement. The holding in Lee--that the physical contact require-
ment is a contract question for conflicts-of-law purposes--does not
help Kiger. The Lee court reasoned that it was a contract question
because the dispute centered on coverage, not liability. Lee, 373
S.E.2d at 349-50. In this action against John Doe, the question is
whether John Doe is liable. It is not a contract dispute over the
extent
of coverage.

The second case Kiger relies on is Plumley v. May, 434 S.E.2d 406,
411 (W. Va. 1993). In Plumley the court held that a direct action
against an uninsured motorist carrier sounds in contract and is
gov-
erned by the ten-year limitation. The court explicitly
distinguished
John Doe actions, however. "Obviously, such a`John Doe' action is
designed to represent a plaintiff's suit against an actual
tortfeasor and
therefore sounds in tort." Id. at 410.

The threshold question in the John Doe action is liability. Cincin-
nati gets the same protection from the two-year personal injury
statute
of limitations when it stands in Doe's shoes as the tortfeasor
himself
would if he appeared. Kiger amended the complaint to name John
Doe and Cincinnati in September 1994, more than two years after the
June 1991 accident.

The district court also held that Kiger failed to give timely
notice
to Cincinnati after the accident. See W. Va. Code § 33-6-31(e)
(notice
must be given within sixty days of accident). Kiger relies on State
Auto. Mut. Ins. Co. v. Youler, 396 S.E.2d 737 (W. Va. 1990), to
argue
that the notice provision does not apply to this case. Because we
affirm the district court on the grounds that the John Doe action
is
barred by the two-year statute of limitations, we need not reach
the
issue of timely notice.

                               6
III.

In sum, we agree with the district court that Kiger cannot bring a
direct action against Cincinnati because Kiger has not obtained a
judgment against John Doe. We also agree that the Postlethwait
exception does not apply. As to the John Doe action, we agree with
the district court that the action is a personal injury action
barred by
the two-year statute of limitations. Accordingly, the judgment of
the
district court is

AFFIRMED.

                                7